DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 24-26, 28-33, and 35-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US PG Publication 2018/0048909).

	Regarding Claim 24, Liu (US PG Publication 2018/0048909) discloses a method for video decoding (video coding, Abstract), the method comprising:
	obtaining a chroma (chroma pixels [0043]) block vector (block vector 430, Fig. 4 [0044]) associated with a current coding unit (CU) (current block 410, Fig. 4 [0044]) of a current picture (available reference area, Fig. 4 [0044]);
	determining that the chroma block vector has a fractional pixel resolution (fractional pel block vector [0044], Fig. 4);
	and responsive to determining that the chroma block vector has the fractional pixel resolution (fractional pel block vector [0044], Fig. 4), deriving a chroma reference sample for the current CU (fractional-pel reference data within the reference block 420 [0044]) by at least applying an interpolation filter (generated by interpolation [0044]) to one or more reference samples (pixels and neighbors of reference block [0044]) associated with the current CU such that the derived chroma reference sample corresponds to a fractional sample position (fractional-pel block vector [0044]).

	Regarding Claim 25, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein the current CU is coded in an intra-block copy mode (intra block copy, Abstract).

	Regarding Claim 26, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein the one or more reference samples are located at respective integer sample positions determined based on at least the chroma block vector (the non-diamond shaped pixels in Fig. 4 are integer position pixels).

	Regarding Claim 28, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein determining that the chroma block vector has the fractional pixel resolution comprises determining that the chroma block vector points to one or more fractional chroma sample positions (fractional pel block vector points to a diamond, which represents fraction-pel locations [0044]).

	Regarding Claim 29, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein the current picture is in a non-4:4:4 chroma format (chroma pixels in non-4:4:4 color formats [0054]).

	Regarding Claim 30, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein the interpolation filter comprises a 4-tap interpolation filter (filter tap length equal to 2L, L=2 for chroma pixels [0043]).

	Regarding Claim 31, Liu (US PG Publication 2018/0048909) discloses a video decoding device (video coding, Abstract), comprising:
	a processor (software [0138]). The remainder of Claim 31 is rejected on the grounds provided in Claim 24.

	Regarding Claim 32, Claim 32 is rejected on the grounds provided in Claim 25.
	Regarding Claim 33, Claim 33 is rejected on the grounds provided in Claim 26.
	Regarding Claim 35, Claim 35 is rejected on the grounds provided in Claim 28.
	Regarding Claim 36, Claim 36 is rejected on the grounds provided in Claim 29.

	Regarding Claim 37, Liu (US PG Publication 2018/0048909) discloses the video decoding device of claim 31, further comprising a memory operatively connected to the processor (software [0138]).

	Regarding Claim 38, Liu (US PG Publication 2018/0048909) discloses a method for video encoding (video coding, Abstract), the method comprising:
	determining a reference video block (reference block, Fig. 6) associated with a current coding unit (CU) of a current picture (current block, Fig. 6);
	deriving one or more prediction residuals of the current CU based on the reference video block (encoding the current block using the reference block as the predictor, Fig. 6);
	determining a chroma block vector (block vector, Fig. 6) that points to the reference video block (block vector pointing from current block to reference block, Fig. 6), wherein the chroma block vector has a fractional pixel resolution (fractional pel reference pixels, Fig. 6);
	and encoding the one or more prediction residuals and the chroma block vector (encoding the current block using the reference block as the predictor, Fig. 6).

	Regarding Claim 39, Claim 39 is rejected on the grounds provided in Claim 25.

	Regarding Claim 40, Liu (US PG Publication 2018/0048909) discloses the method of claim 38, wherein the current picture is in a non-4:4:0 chroma format (e.g., 4:2:0, 4:2:2, 4:4:4, Table 2).

	Regarding Claim 41, Liu (US PG Publication 2018/0048909) discloses a video encoding device (video coding, Abstract), comprising:
	a processor (software [0138]). The remainder of Claim 41 is rejected on the grounds provided in Claim 38.

	Regarding Claim 42, Claim 42 is rejected on the grounds provided in Claim 25.
	Regarding Claim 43, Claim 43 is rejected on the grounds provided in Claim 37.


Claim(s) 27 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US PG Publication 2018/0048909) as evidenced by Subclause 6.4.1 of JCTVC-T1005.

	Regarding Claim 27, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein deriving the chroma reference sample for the current CU by applying the interpolation filter to the one or more reference samples comprises determining that the one or more reference samples are available for deriving the chroma reference sample base on a determination that the one more reference samples are located in a decoded area of the current picture (available reference area, Fig. 4 [0044]) and in a same slice or tile as the current CU (block availability as specified in subclause 6.4.1 of JCTVC-T1005).
Subclause 6.4.1 of JCTVC-T1005 provides evidence that Liu (US PG Publication 2018/0048909) discloses in a same slice or tile as the current CU (availability is TRUE unless the neighboring block is contained in a differen tile than the current block, Subclause 6.4.1 of JCTVC-T1005).

	Regarding Claim 34, Claim 34 is rejected on the grounds provided in Claim 27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160105670 A1
US 20170099490 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485